Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered May 3, 1988, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was arrested with two other men in an apartment in which the police found a large quantity of cocaine, assorted drug paraphernalia, and $8,887. At trial, the People relied upon the statutory presumption of knowing possession of narcotic drugs pursuant to Penal Law § 220.25 (2). Contrary to the defendant’s contention, the trial court adequately instructed the jury on the permissive nature of the presumption, noting that the defendant’s testimony should be considered as a basis for rebutting the presumption (see generally, People v Leyva, 38 NY2d 160, 168-170; see also, People v Wilt, 155 AD2d 895, 896). In its instructions to the jury, the trial court was not required to use the exact wording requested by the defendant (see, People v Muniz, 62 AD2d 1025; see also, People v Whalen, 59 NY2d 273, 278-279; People v Ko, 133 AD2d 850). We also find that the trial court did not improperly marshal the evidence (see, People v Saunders, 64 NY2d 665, 667; People v Little, 98 AD2d 752, 753, affd 62 NY2d 1020).
*670The defendant’s remaining contentions are either without merit or unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Hooper, J. P., Lawrence, Harwood and Miller, JJ., concur.